RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination filed on 7/13/2021 has been received. The claim amendments filed on 5/24/2021 have been entered. In the response filed on 5/24/2021, claims 1, 5, and 10 were amended. 
Claims 1, 2, 4-10, and 13-18 are pending. Claims 13-15 are withdrawn from consideration. Claims  3, 11, and 12 are canceled. Claims 1, 2, 4-10, and 16-18 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 5/24/2021, 7/13/2021 and 9/14/2021 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1, 2, 4-10, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srbljin et al., WO 2015/000885 A1; as evidenced by Hammell et al., US 4,156,031 A; and as evidenced by Inoue et al., US 2007/0003683 A1. 
Regarding claims 1 and 18: Srbljin discloses a creamer composition (p. 4, ln. 10). Srbljin discloses the creamer composition comprises protein (p. 7, ln. 11), which may be casein or a salt thereof (caseinate, p. 7, ln. 15). Srbljin discloses the creamer composition comprises oil (p. 6, ln. 8). Srbljin discloses the creamer composition is in the form of a powder (p. 7, ln. 2). 

weight ratio of the casein or salt thereof to the oil is about 0.005:1 to about 0.035:1 (claim 1, ln. 2-3) and the weight ratio of the casein or salt thereof to the oil is about 0.015:1 to about 0.025:1 (claim 18)
Srbljin discloses the creamer composition comprises protein in weight ranges of 0.5-15%, 1.5-10%, 1.5-5%, between about 0.1-3%, between about 0.2-2% protein, and between about 0.5% to about 1.5% protein (p. 7, ln. 11-14). 
Srbljin discloses the creamer composition comprises oil in weight ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16). 
As such, Srbljin suggests range of ratios including 0.0125:1 to 15:1 (calculation: 0.5% protein:40% oil = 0.0125:1; 15% protein:1% oil = 15:1) and 0.00333:1 to 0.3:1 (calculation: 0.1% protein:30% oil = 0.00333:1; 3% protein:10% oil = 0.3:1). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

the creamer composition does not comprise any low molecular weight emulsifier (claim 1, ln. 4-5)
Srbljin suggests low molecular weight emulsifiers are not required. Srbljin discloses the creamer composition “may comprise low molecular weight emulsifiers” (emphasis added, p. 5, ln. 13-14). Srbljin discloses exemplary creamer compositions that contain no emulsifier (p. 9, Table 2; p. 10, Table 3). Srbljin discloses the “skilled 

the oil comprises one or more added oil soluble aroma components (claim 1, ln. 5)
Srbljin discloses coffee aroma is responsible for all coffee flavor attributes other than the mouthfeel and sweet, salt, bitter, and sour taste attributes that are perceived by the tongue (p. 1, ln. 30-32). Srbljin discloses the creamer composition comprises an aroma (p. 4, ln. 10). Srbljin discloses the oil component comprises a flavor (roast and ground (r&g) coffee mixed with it, p. 4, ln. 13-14).
As evidenced by Hammell et al., US 4,156,031 A, roasted and ground coffee contains coffee oil (col. 2, ln. 60-62). 
As evidenced by Inoue et al., US 2007/0003683 A1, coffee contains oil-soluble aromatic components (para 0010). 
As such, Srbljin’s oil component that contains roast and ground (r&g) coffee contains coffee oil, which contains oil-soluble aromatic components. 

Regarding claims 2 and 16: Srbljin discloses the creamer composition comprises protein, which may be casein or a salt thereof (caseinate, p. 7, ln. 15). Srbljin discloses the creamer composition comprises protein in weight ranges of 0.5-15%, between about 0.1-3%, between about 0.2-2% protein, and between about 0.5% to about 1.5% protein (p. 7, ln. 11-14). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 4: Srbljin discloses the casein or salt thereof may be sodium caseinate (p. 7, ln. 17). 
Regarding claim 5: Srbljin discloses the oil may be palm kernel oil, canola oil, soy bean oil, sunflower oil, safflower oil, cotton seed oil, palm oil, coconut oil, milk fat, corn oil, and mixtures thereof (p. 6, ln. 10-11). 
Regarding claim 6: Srbljin discloses the creamer composition may include sweetener (p. 7, ln. 9). 
Regarding claim 7: Srbljin discloses buffers and stabilizing agents are optional (“may further include a buffering agent”, emphasis added, p. 7, ln. 33; “may comprise 
Regarding claims 8 and 17: Srbljin discloses the creamer composition comprises oil in ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16).
Regarding claim 9: The phrase "wherein the composition is in the form of a powder obtainable by a process comprising the steps of (i) adding a gas under high pressure into the composition, and (ii) drying the composition to form a powder" is a process limitation in the product claim. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
In the present case, the process limitations suggest a creamer composition in the form of a powder. Srbljin discloses the creamer composition is in the form of a powder (p. 7, ln. 2).
Regarding claim 10: Srbljin discloses the creamer has enhanced taste and/or aroma profile (p. 4, ln. 10). Srbljin discloses the oil component comprises roast and ground (r&g) coffee (p. 4, ln. 13-14). Roast and ground (r&g) coffee has coffee aroma and/or coffee flavor. 

Claims 1, 2, 4-10, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srbljin et al., WO 2015/000885 A1; in view of Lee et al., KR 10-2015-0046584 A; as evidenced by Inoue et al., US 2007/0003683 A1. NOTE: The rejections cite to the English language translation of Lee. 

weight ratio of the casein or salt thereof to the oil is about 0.005:1 to about 0.035:1 (claim 1, ln. 2-3) and the weight ratio of the casein or salt thereof to the oil is about 0.015:1 to about 0.025:1 (claim 18)
Srbljin discloses the creamer composition comprises protein in weight ranges of 0.5-15%, 1.5-10%, 1.5-5%, between about 0.1-3%, between about 0.2-2% protein, and between about 0.5% to about 1.5% protein (p. 7, ln. 11-14). 
Srbljin discloses the creamer composition comprises oil in weight ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16). 
As such, Srbljin suggests range of ratios including 0.0125:1 to 15:1 (calculation: 0.5% protein:40% oil = 0.0125:1; 15% protein:1% oil = 15:1) and 0.00333:1 to 0.3:1 (calculation: 0.1% protein:30% oil = 0.00333:1; 3% protein:10% oil = 0.3:1). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

the creamer composition does not comprise any low molecular weight emulsifier (claim 1, ln. 4-5)
Srbljin suggests low molecular weight emulsifiers are not required. Srbljin discloses the creamer composition “may comprise low molecular weight emulsifiers” (emphasis added, p. 5, ln. 13-14). Srbljin discloses exemplary creamer compositions that contain no emulsifier (p. 9, Table 2; p. 10, Table 3). Srbljin discloses the “skilled person may produce other variants of creamers” (p. 10, ln. 2). Thus, Srbljin suggests a creamer may lack low molecular weight emulsifiers. 

the oil comprises one or more added oil soluble aroma components (claim 1, ln. 5)
Srbljin discloses the creamer composition comprises a taste and aroma (p. 4, ln. 10).  

Lee is drawn to coffee creamer with enhanced coffee flavor (para 0001). Lee discloses the creamer contains coffee oil (para 0009 and 0010). Lee discloses the coffee creamer preserves the original taste of coffee and enhances the coffee flavor (para 0011). Lee discloses the coffee creamer comprises oil and coffee oil (para 0013). Lee discloses the coffee oil contains coffee flavor (para 0016). Lee discloses the oil and coffee oil are mixed together (para 0025). 
As evidenced by Inoue et al., US 2007/0003683 A1, coffee contains oil-soluble aromatic components (para 0010).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a creamer containing oil, as taught in Srbljin, wherein the oil contains coffee oil, as taught in Lee, to obtain a creamer composition comprising one or more added oil soluble aroma components. One of ordinary skill in the art at the time the invention was filed would have been motivated to include coffee oil to the oil in the creamer because it preserves the original taste of coffee and enhances the coffee flavor (Lee, para 0011).

Regarding claims 2 and 16: Srbljin discloses the creamer composition comprises protein, which may be casein or a salt thereof (caseinate, p. 7, ln. 15). Srbljin discloses the creamer composition comprises protein in weight ranges of 0.5-15%, between about 0.1-3%, between about 0.2-2% protein, and between about 0.5% to about 1.5% protein (p. 7, ln. 11-14). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 4: Srbljin discloses the casein or salt thereof may be sodium caseinate (p. 7, ln. 17). 
Regarding claim 5: Srbljin discloses the oil may be palm kernel oil, canola oil, soy bean oil, sunflower oil, safflower oil, cotton seed oil, palm oil, coconut oil, milk fat, corn oil, and mixtures thereof (p. 6, ln. 10-11). 
Regarding claim 6: Srbljin discloses the creamer composition may include sweetener (p. 7, ln. 9). 
may further include a buffering agent”, emphasis added, p. 7, ln. 33; “may comprise a hydrocolloid. Hydrocolloids may help to improve physical stability of the composition”, p. 7, ln. 23-25). Thus, Srbljin suggests a creamer may lack buffers and stabilizing agents.  
Regarding claims 8 and 17: Srbljin discloses the creamer composition comprises oil in ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16).
Regarding claim 9: The phrase "wherein the composition is in the form of a powder obtainable by a process comprising the steps of (i) adding a gas under high pressure into the composition, and (ii) drying the composition to form a powder" is a process limitation in the product claim. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
In the present case, the process limitations suggest a creamer composition in the form of a powder. Srbljin discloses the creamer composition is in the form of a powder (p. 7, ln. 2).
Regarding claim 10: Srbljin discloses the creamer has enhanced taste and/or aroma profile (p. 4, ln. 10). Srbljin discloses the oil component comprises roast and ground (r&g) coffee (p. 4, ln. 13-14). Roast and ground (r&g) coffee has coffee aroma and/or coffee flavor. 

Claims 1, 2, 4-10, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of Srbljin et al., WO 2015/000885 A1; as evidenced by . 
NOTE: The rejections cite to the English language translation of Lee. 
Srbljin and Srbljin in view of Lee are relied on as above. 
Srbljin discloses the creamer composition “may comprise low molecular weight emulsifiers” (emphasis added, p. 5, ln. 13-14).
Srbljin and Srbljin in view of Lee do not expressly disclose the creamer composition does not comprise any low molecular weight emulsifier. 
Sher is drawn to creamer compositions (abstract). Sher discloses the creamer has good physical stability without the need for low molecular emulsifiers (abstract, p. 2, ln. 26-27). Sher discloses low molecular weight emulsifiers may be perceived as artificial by consumers (p. 1, ln. 28-29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a creamer composition, as taught in Srbljin and Srbljin in view of Lee, wherein the creamer lacks a low molecular emulsifier, as taught in Sher, to obtain a creamer composition that does not comprise any low molecular weight emulsifier. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a creamer without any low molecular weight emulsifier because consumers perceive low molecular weight emulsifiers may be perceived as artificial (Sher, p. 1, ln. 28-29) and the composition has good physical stability without the need for low molecular emulsifiers (Lee abstract and p. 2, ln. 26-27). 
The reasons for rejecting the remaining limitations of claim 1 and claims 2, 4-10, and 16-18 apply here as above. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619